DETAILED ACTION
This office action is a response to the remarks filed on January 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9-12, filed January 5, 2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks filed on January 5, 2021 have been fully considered and have been found to be persuasive. These remarks have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims. The closest prior art found is as follows: Kam et al. (US 2002/0146003), Kim et al. (US 9,813,356) and Bohm (US 2004/0151134).

Kam Abstract; Figure 2, 3 and 4; Paragraph [0023-0026, 033, 0042-0050]).
Prior art reference Kim is directed to techniques and solutions for calculating bandwidth information in multi-stage networks. link status information can be obtained for network devices of the multi-stage network. Using the link status information, link state matrices can be determined representing bandwidth and connectivity between network devices of adjacent stages of the multi-stage network. Bandwidth matrices can then be calculated using the link state matrices. The bandwidth matrices represent how network traffic is distributed to destination devices (Kim Abstract; Column 1-3; Column 9 [Line 49] – Column 10 [Line 30]; Column 14 [Line 3-45]).
Prior art reference Bohm is directed to a switching apparatus for switching data between a first set of bitstreams and a second set of bitstreams, each of said bitstreams being divided into recurring frames and each of said recurring frames being divided into time slots, is disclosed. The switch comprises a first set of switching elements, at least one intermediate set of switching elements, and a last set of switching elements. Each switching element comprises a number of Bohm Abstract; Paragraph [0001-0009 and 0069]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….obtaining, by the first switching node, a second available bandwidth of a path from the second switching node to a fourth switching node, wherein the fourth switching node is a next- stage switching node connected to the second switching node; and determining, by the first switching node, a second aggregate available bandwidth of a path from the first target port of the third switching node to the fourth switching node, wherein the second aggregate available bandwidth is a smallest available bandwidth from among the first aggregate available bandwidth, the first available bandwidth, and the second available bandwidth.”
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414